Citation Nr: 1012900	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in August 2008, and a 
substantive appeal was received in October 2008.

The Veteran requested a travel Board hearing in October 
2008.  However, he withdrew that request in February 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

If a Veteran was exposed to Agent Orange during service, 
service connection for prostate cancer is presumed.  If 
there is a showing of actual exposure to Agent Orange, then 
service connection for prostate cancer is presumed.  A 
Veteran need not have service in Vietnam in order to be 
granted presumptive service connection for prostate cancer 
due to Agent Orange exposure.  38 C.F.R. § 3.309 (2009).  
Service in Vietnam during the Vietnam Era is merely a 
prerequisite for the presumption of exposure to Agent 
Orange.  38 C.F.R. § 3.307 (2009).  When service in Vietnam 
during the Vietnam Era has not been claimed or shown, a 
claim may nevertheless succeed based on a showing of actual 
in-service exposure to Agent Orange.  The Veteran need not 
serve in Vietnam in order to derive the presumption of 
service connection for prostate cancer due to Agent Orange 
exposure.  

The Veteran claims that while serving in the Air Force as a 
Security Policeman for the 50th Security Police Squadron at 
Hahn Air Base in Hahn, Germany, during his Vietnam Era 
service, he had direct contact with Agent Orange due to 
having to guard TDY planes that carried and sprayed Agent 
Orange.  There have been no attempts to determine the dates 
that the Veteran was stationed at Hahn Air Base in Hahn, 
Germany, with the 50th Security Police Squadron, or to 
determine whether planes that sprayed Agent Orange during 
the Veteran's claimed service at Hahn Air Base went TDY to 
Hahn Air Base during that time. Accordingly, remand is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel records.  Determine the dates 
that the Veteran was stationed at Hahn 
Air Base in Hahn, Germany, with the 
50th Security Police Squadron as a 
Security Policeman or the like.  Make 
arrangements with the service 
department to determine whether planes 
that sprayed Agent Orange during the 
Veteran's claimed service at Hahn Air 
Base went TDY to Hahn Air Base during 
that time.  

2.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


